IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   August 18, 2009
                                  No. 08-10938
                               Conference Calendar              Charles R. Fulbruge III
                                                                        Clerk

DENISE HUNTER; DONALD HUNTER

                                             Plaintiffs-Appellants

v.

LILY MARTINEZ; JUAN MARTINEZ; COUNTRYWIDE HOME LOAN INC;
DAN BARNETT; VISION ADS INC, doing business as Red Horse Reality; EVA
SPERA, C/O Federal Title

                                             Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:08-CV-893


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Denise and Donald Hunter appeal the district court’s dismissal of their pro
se “mortgage fraud complaint” for lack of subject matter jurisdiction pursuant
to F ED. R. C IV. P. 12(b)(1). The district court found that the Hunters’ reliance on
two federal criminal statutes as a premise for federal question jurisdiction over




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-10938

their civil lawsuit was without merit as the statutes in question, 18 U.S.C.
§§ 1001 and 1002, did not provide for a personal cause of action.
      On appeal, the Hunters argue the merits of their civil suit and contend
that their complaint stated a claim upon which relief could be granted. The
Hunters also state that the defendants’ actions rose to the level of an “organized
mortgage fraud crime,” but the Hunters wholly fail to address the district court’s
finding that there was no subject matter jurisdiction in the federal court for their
complaint because the federal criminal statutes in question did not provide for
a personal cause of action.
      When an appellant fails to identify any error in the district court’s
analysis, it is the same as if the appellant had not appealed that issue.
Brinkmann v. Dallas County Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
Although pro se briefs are afforded liberal construction, Haines v. Kerner, 404
U.S. 519, 520 (1972), arguments must be briefed in order to be preserved. Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1983). The Hunters have abandoned
any challenge to the district court’s dismissal of their complaint on jurisdictional
grounds. See Brinkmann, 813 F.2d at 748. Consequently, the appeal lacks any
issue of arguable merit, see Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983),
and it is DISMISSED as frivolous. See 5 TH C IR. R. 42.2.




                                         2